Quillian, Presiding Judge.
Defendant appeals from an order revoking a part of his probated sentence. The sole enumeration of error is that the trial court erred in revoking the defendant’s probation because there was no evidence that defendant had ever been served with a certified copy of the terms of the probation by his probation supervisor, nor was he instructed regarding the same in accordance with the law. Code Ann. § 27-2710 (Ga. L. 1956, pp. 27, 32; 1972, pp. 604, 611).
The record reveals that the defendant was instructed by his probation officer to meet with the probation officer the first Monday of January 1975. The defendant failed to appear and in fact left the jurisdiction and went to California.
The defendant thus can not complain of any failure to be served with the terms of his probation or instructed with regard thereto, since by his voluntary absence he prevented the accomplishment of these requirements.

Judgment affirmed.


Webb and McMurray, JJ., concur.